Order sustaining demurrer affirmed. Judgment for the defendant. The demurrer was rightly sustained. Each count of the declaration fails to state with certainty the substantive facts necessary to constitute the cause of action. G. L. (Ter. Ed.) c. 231, § 7, Second; § 18, Fourth. Indeed, it is not possible by reading the declaration to ascertain with accuracy what cause of action was intended to be set forth in each of the counts. See Bowles v. Clark, 326 Mass. 31, 33-34. In each of the four counts, in lieu of alleging substantive facts, the declaration alleges merely, in general terms and by way of conclusions, that the defendant took action or made statements which the declaration characterizes as “false and fraudulent,” “false and fictitious,” “falsity,” “false and groundless.” Such general allegations cannot take the place of substantive allegations setting forth the essential elements of a recognized cause of action. Caverno v. Fellows, 286 Mass. 440, 443. McCarthy v. Hawes, 299 Mass. 340, 342-344. See North Station Wine Co. v. United Liquors, Ltd. 323 Mass. 48, 52. It does not appear that the plaintiff was given or sought leave to amend and it is appropriate to enter judgment for the defendant. Keljikian v. Star Brewing Co. 303 Mass. 53, 61-62. Bowles v. Clark, 326 Mass. 31, 34.